            Case 1:20-cv-00972-AWI-SKO Document 8 Filed 12/23/20 Page 1 of 2


 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   ANDREW GAYLORD,                                    CASE NO. 1:20-cv-00972-AWI-SKO
 7                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION TO DISMISS WITH
 8                                                      PREJUDICE FOR PLAINTIFF’S FAILURE
             v.                                         TO COMPLY WITH THE COURT’S
 9                                                      ORDERS AND FAILURE TO PROSECUTE
10   THE CLAY HOUSE, et al.,
                                                        (Doc. No. 7)
                        Defendants.
11

12

13

14          On July 14, 2020, Plaintiff Andrew Gaylord, proceeding pro se, filed a civil complaint

15 against Defendants The Clay House and Kevin La Puerta. (Doc. No. 1.) Plaintiff purports to allege

16 claims under 42 U.S.C. § 1983 for violation of his Fifth and Fourteenth Amendment rights and

17 California Penal Code § 422.6(a). (Id. at 6.) Plaintiff seeks compensatory damages in the amount

18 of $100,000 and punitive damages in the amount of $100,000. (Id. at 7.) Plaintiff also filed an

19 application to proceed in forma pauperis, which was granted on July 17, 2020. (Doc. Nos. 2 & 3.)

20          On August 27, 2020, the Court issued a screening order finding that Plaintiff failed to state

21 any cognizable claims and granted Plaintiff twenty-one days leave to file an amended complaint

22 curing the pleading deficiencies identified in the order. (Doc. No. 5.) Although more than the

23 allowed time has passed, Plaintiff has failed to file an amended complaint or otherwise respond to

24 the Court’s screening order.

25          On October 5, 2020, an order issued for Plaintiff to show cause (“OSC”) within twenty-one

26 days why the action should not be dismissed for his failure to comply with the Court’s screening
27 order and for failure to prosecute this case. (Doc. No. 6.) Plaintiff was warned in both the screening

28 order and the OSC that the failure to comply with the Court’s order would result in a
            Case 1:20-cv-00972-AWI-SKO Document 8 Filed 12/23/20 Page 2 of 2


 1 recommendation to the presiding district judge of the dismissal of this action. (Id. See also Doc.

 2 No. 5.) Plaintiff did not respond to the OSC.

 3          On November 9, 2020, the assigned magistrate judge issued findings and recommended that
 4 the case be dismissed with prejudice for failing to comply with the court’s screening order and the

 5 order to show cause and for failure to prosecute. (Doc. No. 7.) Plaintiff was granted twenty-one

 6 (21) days in which to file objections to the findings and recommendation. (Id.) No objections have

 7 been filed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 9 de novo review of the case. Having carefully reviewed the entire file, the court finds that the findings

10 and recommendation are supported by the record and proper analysis.

11                                                     ORDER
12          Accordingly, IT IS HEREBY ORDERED that:
13 1.              The findings and recommendation dated November 9, 2020 (Doc. No. 7), are
14                 ADOPTED IN FULL;
15 2.              This action is DISMISSED WITH PREJUDICE; and
16 3.              The Clerk of Court is directed to close this case.
17
     IT IS SO ORDERED.
18

19 Dated: December 23, 2020
                                                 SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                      2
